Filed 01/28/21                                                    Case 20-24356                                             Doc 95

     FORM L70 Notice of Entry of Order of Dismissal (v.2.13)                                                 20−24356 − B − 11
                  UNITED STATES BANKRUPTCY COURT
                       Eastern District of California
                            Robert T Matsui United States Courthouse
                                    501 I Street, Suite 3−200
                                     Sacramento, CA 95814

                                             (916) 930−4400
                                          www.caeb.uscourts.gov
                                          M−F 9:00 AM − 4:00 PM


                                      NOTICE OF ENTRY OF ORDER OF DISMISSAL

     Case Number:           20−24356 − B − 11
     Debtor Name(s), Social Security Number(s), and Address(es):


        G Wealth 88, Inc.

        47−4026824
        1517 Broadway
        Sacramento, CA 95814

     OTHER NAMES USED WITHIN 8 YEARS BEFORE FILING THE PETITION:
       Miso Japanese Restaurant




        NOTICE IS HEREBY GIVEN THAT:
        An order dismissing debtor G Wealth 88, Inc. was entered on the docket in this case on January 27, 2021. The
        document number and docket text for this order are set forth below.

              [94] − Order Granting 30 Motion/Application to Dismiss Case [RLC−3] (lars)



     Dated:                                                           For the Court,
     1/28/21                                                          Wayne Blackwelder , Clerk
